Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim12 objected to because of the following informalities:  wherein the programmable logic gate array board further comprises a second extraction unit; the second extraction unit is configured to extract clock information from the image signal, wherein the clock information is a timing signal for controlling display of the a liquid crystal display panel. Typo graphical error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit configured to … map, convert, extract, receive i.e. verb, in claims 11-14, 18, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-14, 18, 20 recites “unit configured to …”
In light of specification it is unclear if these units are hardware software or combination therein. Therefore claims 11-14, 18, 20 deemed indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-13, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 20200410945) I view of Gu (US 20190180700).

Regarding claim 1 Ji teaches a liquid crystal display backlight module (fig. 1A,) controlling method (fig. 4A), comprising steps as follows: 
receiving an image signal of an image to be displayed ([0005] method includes: dividing image data of an image to be displayed into N sets of data, each set of data including data of consecutive M image pixels);  
by a programmable logic gate array board extracting backlight information from the image signal ([0100] FPGA receives and processes the image data, and then sends the processed data to the timing controller (ICON) and the backlight driver circuit to control the display panel 3 and the backlight module 4, respectively. The FPGA includes a plurality of gate array logic circuits, and the gate array logic circuits include thousands of logic elements that can realize various functions through programming), 
wherein the backlight information is a position relationship ([0086] for a backlight block 40, in the horizontal direction, there are three pixels located between a pixel in the backlight diffusion region A′ and the center of the backlight block 40, and in the vertical direction, there are two pixels between the pixel in the backlight diffusion region A′ and the center of the backlight block 40. In this case, the horizontal distance from the center of the backlight block 40 to the pixel is 3, and the vertical distance is 2. In addition, the backlight diffusion weight corresponding to the pixel may be calculated according to the point diffusion function. As shown in FIG. 3B, the backlight diffusion weight corresponding to this distance may be found at a position of (3, 2) in the initial diffusion weight lookup table,) of light emitting diodes ([0057] The backlight 41 includes, for example, light-emitting diodes (LEDs)) and brightness degrees of the light emitting diodes in a backlight light board ([0065]); 
processing the backlight information to obtain a low voltage differential signal ([0100] During the display of the display device, the host driver sends image data of an image to be displayed and a plurality of timing signals to the field programmable gate array (FPGA) via, for example, a low voltage differential signaling LVDS); 
by a convertor circuit board processing the low voltage differential signal to obtain an electrical level signal ([0100] [0103]); 
Ji is silent on a driver circuit board processing the electrical level signal to obtain a row signal and a column signal; and by the row signal and the column signal switching on the light emitting diodes in the backlight light board.
However, Gu teach a driver circuit board processing the electrical level signal to obtain a row signal and a column signal (fig. 1, [0006]); and 
by the row signal and the column signal switching on the light emitting diodes in the backlight light board ([0048] [0052] [0056]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Ji in light of Gu teaching so that it may include a driver circuit board processing the electrical level signal to obtain a row signal and a column signal; and by the row signal and the column signal switching on the light emitting diodes in the backlight light board.
The motivation is to provide a backlight driving circuit for driving a light source array and to provide local dimming.

Regarding claim 2 Ji teaches wherein the step of by the programmable logic gate array board extracting the backlight information from the image signal comprises: extracting grayscale information from the image signal; and mapping out the backlight information according to the grayscale information ([0065]).

Regarding claim 7 Ji teaches wherein after the step of by the programmable logic gate array board extracting the backlight information from the image signal, the method further comprises: by the programmable logic gate array board extracting clock information from the image signal, wherein the clock information is a timing signal controlling display of a liquid crystal display panel ([0100]).

Regarding claim 8 Ji teaches wherein after the step of by a programmable logic gate array board extracting backlight information from the image signal, the method further comprises: processing the clock information to obtain a point-to-point signal ([0100]).

Regarding claim 9 Ji teaches wherein after the step of processing the clock information to obtain a point- to-point signal, the method further comprises: outputting the point-to-point signal into the liquid crystal display panel for the liquid crystal display panel to display screen images ([0102]).

Regarding claim 10 Ji in view of Gu teaches a liquid crystal display backlight module controlling device (fig. 1A, [0062]), wherein the liquid crystal display backlight module controlling device comprises a programmable logic gate array board ([0094]), a convertor circuit board, and a driver circuit board that are sequentially connected (Gu: fig. 1)
The other limitations are significantly similar to the limitations of claim 1 so rejected same way.

Regarding claim 11 Ji teaches wherein the programmable logic gate array board comprises an extraction unit, a mapping unit, a first process unit, and a first transmission unit; the extraction unit is configured to extract grayscale information from the image signal, the mapping unit is configured to map out the backlight information according to the grayscale information ([0065]), the first process unit is configured to convert the backlight information into a low voltage differential signal, the first transmission unit is configured to transmit the low voltage differential signal to the convertor circuit board ([0100]-[0103]).

Regarding claim 12 Ji teaches wherein the programmable logic gate array board further comprises a second extraction unit; the second extraction unit is configured to extract clock information from the image signal, wherein the clock information is a timing signal for controlling display of the a liquid crystal display panel ([0100]).

Regarding claim 13 Ji teaches wherein the convertor circuit board comprises a second process unit and a second transmission unit; the second process unit is configured to convert the low voltage differential signal into an electrical level signal, and the second transmission unit is configured to transmit the electrical level signal to the driver circuit board ([0100]-[0103]).

Regarding claim 17 Ji in view of Gu teaches wherein a number of the convertor circuit board is two (Gu: fig. 1).

Regarding claim 19 Ji teaches wherein the liquid crystal display backlight module further comprises a logic control board, the logic control board is configured to receive the clock information and processes the clock information to obtain a point-to-point signal and transmit the point-to-point signal to the liquid crystal display panel, and is configured to drive the liquid crystal display panel to display screen images ([0100]).
Regarding claim 20 Ji teaches wherein the logic control board comprises a fourth process unit and a fourth output unit; wherein the fourth process unit is configured to process the clock information to obtain the point-to-point signal, the fourth output unit is configured to transmit the point-to-point signal to the liquid crystal display panel, and is configured to drive the liquid crystal display panel to display screen images ([0102]).

Allowable Subject Matter
Claims 3-6, 14-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 20180366080.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625